Citation Nr: 1423887	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1953 and from February 1955 to July 1957.  The Veteran died in May 1998.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in July 2012 and March 2013, at which times it was remanded for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The Veteran died in May 1998.  His death certificate identifies the cause of death as cardiac arrest with congestive heart failure and cardiomyopathy.

2.  The Veteran died in May 1998, over 40 years after discharge from service, from a non-service-connected cause and was not rated as 100 percent disabled due to a service-connected disability for 10 continuous years immediately preceding his death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).
2.  The criteria for entitlement to DIC, to include under the provisions of 38 U.S.C.A. § 1318, have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the claimant was notified in letters dated in August 2007, November 2007, April 2008, August 2012, and March 2013.

The claimant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the claimant and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a medical opinion with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the claim of DIC pursuant to 38 U.S.C.A. § 1318, the Appellant has been notified of the basis for the denial of the claim in an August 2007 letter, and has been provided opportunity to present evidence and argument.  Further, there is no indication that any evidence bearing on that claim is outstanding.  Thus, the Board finds that all notification and development action on that claim has been accomplished.  The DIC claim is being denied as lacking legal merit.  Therefore, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as service-connected totally disabled for a continuous period of at least 10 years immediately preceding death; or was rated service-connected totally disabled continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as service-connected totally disabled for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

The evidence of record at the time of the Veteran's death shows that service connection was in effect for residuals of multiple shrapnel wounds, rated 30 percent.  The combined rating for compensation was 30 percent, as of February 20, 1963.

The Veteran's cause of death is listed as cardiac arrest with congestive heart failure and cardiomyopathy.  He was first diagnosed with cardiovascular problems in or around 1969, over 12 years after separation from active service.  The Veteran was not service-connected for any heart disabilities.  

The Appellant asserts that the Veteran's cardiac disabilities were caused by psychiatric conditions, to include post-traumatic stress disorder (PTSD) or anxiety.  There is no evidence in the claims file to suggest that the Veteran filed a claim for service connection, or established service connection, for any of the cardiovascular  disabilities which caused his death, or that he intended to file such claims.  There is also no evidence that the Veteran filed a claim for, or established service connection for, PTSD, anxiety, or any other psychiatric disability, which the Appellant claims caused or aggravated his cardiac problems.  

The Veteran had a long-standing and well-documented history of heart disease.  The Veteran's VA medical records from February 1963 to March 1963 indicate that the Veteran complained of a "mental weakness," but the records went on to describe physical symptoms such as nausea, vomiting, nocturia, an increased appetite, increased water consumption, and general physical weakness.  There was no mention of any psychiatric complaints or issues.  Significantly, the same records related that the Veteran's brother had diabetes and heart disease, that another brother died at 35 from heart disease, and that his father died of heart disease. The Veteran's heart was described as within normal limits.  The diagnoses were diabetes mellitus (treated, improved), familial hyperlipemia (treated, unimproved), and anxiety reaction (untreated, unchanged). 

A July 1963 VA examination performed to assess the Veteran's knees and shrapnel residuals noted that the there was no clinical evidence of heart problems, and that Veteran was normal neurologically and psychiatrically.  July 1966 medical records note that the Veteran's heart was normal.  September 1970 medical records show that the Veteran was hospitalized five times in the previous 13 months for angina.  Treatment noted from September 1977 to October 1977 show that the Veteran's chest pain was associated with a strong element of emotional discomfort, and it was uncertain whether the chest pain was influenced by the emotional background.  The doctor noted that the Veteran was "scared and petrified" by the chest pain, as his brother expired from heart disease.  Medical treatment notes from 1979 show that the Veteran experienced chronic chest pain with no evidence of an acute event. 

In May 1981, the Veteran was hospitalized again for chest pains.  The physician noted that the Veteran had "a very strong family history of coronary heart disease."  The Veteran was diagnosed with cerebrovascular disease and coronary atherosclerotic heart disease.  Medical treatment records from 1988 and after continue to show that the Veteran was regularly treated for chest pain and angina, and had several cardiac surgeries.  The Veteran experienced multiple myocardial infarctions and angioplasties between 1989 and 1993, had a coronary bypass in 1989, and a defibrillator implanted in 1994. 

The evidence shows that the Veteran was first noted to have cardiovascular problems around 1969, approximately 12 years after separation from active service.  Throughout the years, records continued to show physicians noting that the Veteran had positive, well-known risk factors for heart disease such as smoking, diabetes, obesity, hyperlipidemia, hypertension, and a family history of heart disease and sudden death from myocardial infarction.  The Veteran's parents and all except for one sibling are shown to have died of heart disease.  The Veteran's claims file does not contain any competent opinion linking his heart disease to the service-connected disability of shrapnel residuals, or to anxiety or any other psychiatric disability with which the Veteran was diagnosed, to the PTSD that the Appellant states the Veteran experienced, or to any other psychiatric disability.  

Concerning a psychiatric disability, treatment records in 1963 show that the Veteran experienced an anxiety disorder.  Treatment notes in 1978 show that the Veteran did not have a history of psychological problems or issues and appeared well-adjusted, with no apparent financial or social problems.  In September 1982, a psychologist saw the Veteran upon admission to the hospital for chest pain.  The treatment notes reported that the Veteran was relatively incommunicative.  

A December 1986 treatment note states that the Veteran was very susceptible to mental stress which "surely exacerbate[d] his [cardiac pain]."  In 1987, the Veteran began treatment for anxiety with medication.  Several other medical treatment notes from 1987 showed that the Veteran was diagnosed with anxiety/dependent personality in March 1987.  Another 1987 treatment note related that a lot of the Veteran's chest pain on that admission was suspected to be due to anxiety, and the Veteran was instructed to follow up with the psychology department.  A February 1987 psychology consultation note stated that the Veteran denied depression, had a family history of heart disease, experienced insomnia, had a good appetite, was cooperative, had a neutral mood, and a restricted affect.

The evidence shows that the Veteran began experiencing anxiety in or around 1963, about six years after separation from active service.  Throughout the years, records continued to show physicians noting that the Veteran experienced anxiety tied to the fact that he had chronic chest pains and angina, and was afraid that he would die of heart-related problems, as most of his family had died from heart disease.  The Veteran's claims file does not contain any competent opinion linking heart disease to any anxiety diagnosis, or to the PTSD that the Appellant claims the Veteran had.  In fact, nowhere in the medical records is there a diagnosis of PTSD or any records of any complaints of or treatment for which could be construed as that for a psychiatric disability, including anxiety or PTSD.

In an October 2012 VA opinion, an examiner opined that it was less likely as not that the Veteran's psychological disorders were related to or aggravated by his active service; that it was less likely as not that the Veteran's non-service connected psychological disorders caused or materially contributed to his death; and that it was less likely as not that the Veteran's heart disabilities were related to, caused by, or aggravated by active service.  The examiner stated that the Veteran had no diagnosis of PTSD; that there was no medical evidence that the Veteran experienced PTSD, that he complained of PTSD, or that he was treated for PTSD; that a medical note from September 29, 1987, documented "anxiety dependent personality," and that further documentation related that the Veteran was "anxious secondary to family history;" and that the Veteran developed depression late in life, in 1995, after many years of experiencing a multitude of non-service connected medical problems.  

The examiner stated that the Veteran was first found to have a congenitally small left anterior descending artery in his heart in 1977, and was awarded Social Security Disability Benefits in 1977.  The examiner related that the Veteran had extensive heart problems until his death in 1998, including experiencing six heart attacks and having an automatic defibrellator/pacemaker implanted in 1994.  The examiner acknowledged that the Veteran was documented as having multiple well-accepted significant risk factors for developing cardiac disease, including smoking two packs of cigarettes a day until 1991 (likely an 80 pack a year history or smoking); father dying at age of 42 of myocardial infraction; mother dying at age 38 of "probable heart disease;" out of his 10 siblings, all his brothers and all except for one sister dying of heart disease (the lone exception died of cancer); and medical risk factors, which included diabetes mellitus, hypertension, hyperlipidemia, renal insufficiency, and obesity.  In addition, the Veteran experienced transient ischemic attack and vertebrobasilar insufficiency.

In a summary, the examiner stated that there was no medical documentation to indicate, or to even suggest, that the psychological problems (anxiety regarding his family medical history and much later depression, likely secondary to his multitude of non-service connected medical problems) were in any way related to the Veteran's active duty.  The examiner also found that there was no medical evidence to suggest that the Veteran's psychological problems contributed in any way to his cardiac problems.  The examiner stated that the Veteran had numerous risk factors for developing cardiac disease, and that there was no medical evidence to suggest that the Veteran's extensive cardiac problems were in any way caused by, or were materially contributed to, by his active service.  

In a June 2013 VA opinion, the examiner found no medical documentation that would make him change the substance of the October 2012 opinion.  The examiner opined, again, that it was less likely as not that the Veteran's psychological disorders were related to or aggravated by active service; that it was less likely as not that the Veteran's non-service connected psychological disorders caused or materially contributed to his death; and that it was less likely as not that the Veteran's heart disabilities were related to, caused by, or aggravated by active service.  As rationale, the examiner reiterated the October 2012 opinion.   

The Appellant contends that the Veteran had heart disease related to active service or, in the alternative, to his non-service connected anxiety or alleged PTSD.  However, that contention from the Appellant is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2013).  While the Appellant is competent to attest to the fact that the Veteran was diagnosed with chest pains and angina around 1963, she is not competent to opine as to the etiology, or cause, of the heart disease, because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  The only competent medical opinions of record are those of the October 2012 and June 2013 VA examiner, who found that it was less likely as not that the Veteran's psychological disorders were related to or aggravated by his active service; that it was less likely as not that the Veteran's non-service connected psychological disorders caused or materially contributed to his death; and that it was less likely as not that the Veteran's heart disabilities were related to, caused by, or aggravated by his active service.  Therefore, the Appellant's statements regarding the Veteran's heart disability being related to his service or non-service-connected disabilities are not competent, as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the October 2012 and June 2013VA examiner's opinion more probative and persuasive because the examiner was a medical expert.

In addition, it is undisputed that the Veteran was not a former prisoner of war, and was not continuously rated totally disabled since his release from active duty.  Moreover, the Veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death in May 1998 as required for the appellant to qualify for DIC under 38 U.S.C.A. § 1318.  

While appreciating the late Veteran's service to his country, and acknowledging the Appellant's frustration over not receiving DIC benefits, the governing regulations provide for the assignment of DIC after a fixed term of years of being rated 100 percent disabled, which the Veteran did not meet prior to his death, as his total disability rating was only 30 percent.  While sympathetic to the Appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board has decided this case based on the application of law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  

Accordingly, the Board finds that the Appellant is not entitled to DIC benefits, to include under 38 U.S.C.A. § 1318.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Also, the Board finds that the Appellant is not entitled to service connection for the cause of the Veteran's death.  The only competent medical opinions of record state that the Veteran's heart problems were not caused by, or a result of, or were not permanently aggravated by the Veteran's active service or any service-connected disability.  The Board cannot substitute its own medical judgment for the opinion of a medical professional, and the Board has found the medical opinions against the claim to be persuasive.  The Board notes that there are no medical opinions favoring the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


